PER CURIAM
Claimant appeals from a Workers’ Compensation Board (board) order reducing the attorney fee the referee awarded claimant’s attorney pursuant to ORS 656.386(1). The order was issued after we reversed and remanded the board’s earlier dismissal of State Accident Insurance Fund Corporation’s (SAIF) request for review of the referee’s award. SAIF v. Anlauf, 52 Or App 115, 627 P2d 1269 (1981). Claimant’s present appeal is simply a collateral attack on our earlier holding that the board had jurisdiction to review the award pursuant to ORS 656.295, in accordance with SAIF’s request.
Affirmed.1

 Claimant raises only the issue of the board’s authority to review the attorney fees award; he does not ask that we review the merits of the board’s order.